The opinion of the court was delivered by
Gxbson, C. J.
The decree appealed from is clearly interlocutory. It is a decree that appellant account, and having accounted before an auditor, he would be at liberty to file exceptions, perhaps involving facts to call for the assistance of a jury. Even when exceptions are disposed of, a final decree is necessary to enforce payment of the balance. Perhaps no balance might be found and the party eventually suffer no injustice. It would be oppressive to drag a suitor here on every intermediate order to be delayed a year before he could take another step. A suit in the Orphans’ Court would be the business of a lifetime, and the appellate court burthened with much unnecessary litigation. It is true, an appeal from the Chancellor to the House of Lords lies, on an interlocutory decree, for reasons not very satisfactory in principle, Baniel Oh. Bract. 139. But whatever the English practice may be, ours has been, in analogy to the writ of error, to let the parties wait till the power of the court below has been exhausted; and then, if either of them has been ultimately aggrieved, he may come here for relief; but not till then.
Appeal quashed.